DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. Applicant argues that Koike does not disclose the medicine discriminating means further has a medicine information obtaining part for reading cassette information provided at either one of the medicine dispensing cassette and the lid and medicine information provided on the medicine and an information processing part connected to the medicine information obtaining part, wherein the information processing part discriminates the type of the medicine based on information on the medicine obtained by the medicine information obtaining part. However the Koike discloses a scanner to read a symbol on a medication bottle and determines if it is the correct medicine to be replenished and then a camera is used to take an image of the medicine inside a container to be replenished and compares it to a stock image to confirm that the medication is correct (abstract, para 0060, 0080, 0083-0084). As such the first step of the determination is done automatically by the system based on the scanner and the second step of the determination is done based on the camera to determine a match. Further, the claims as written do not exclude human interaction with the loading device during the determination. Claims 1,13,14 and their dependent claims stand rejected for at least the reasons stated above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 3-7, 9 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Koike et al. US 2016/0331640.
Koike discloses a medicine loading device for loading a medicine based on prescription information, comprising:
(Re claim 1,13,14) “a main body” (100 figure 14). “at least one medicine dispensing cassette provided in the main body” (210 figure 14). “medicine discriminating means for detecting a type of a medicine” (340 figure 14). “wherein an openable/closable lid and a locking mechanism for locking the lid are provided at the medicine dispensing cassette” (para 0080). “wherein when the type of the medicine detected by the medicine discriminating means and a type of a medicine to be contained in the medicine dispensing cassette match each other, the locking mechanism is released” (para 0080).
“the medicine discriminating means further has a medicine information obtaining part for reading cassette information provided at either one of the medicine dispensing cassette and the lid and medicine information provided on the medicine and an information processing part connected to the medicine information obtaining part” (abstract, 340,330 figure 8,9,14, para 0060, 0080, 0083). “wherein the information processing part discriminates the type of the medicine based on information on the medicine obtained by the medicine information obtaining part” (abstract, 340,330 figure 8,9,14, para 0060, 0080,  0083-0084).
(Re claim 3) “wherein the medicine information obtaining part includes a photographing device for obtaining an image in which the information on the medicine which is a discrimination target is indicated and at least one of a first reading device which can read a code in which the information on the medicine which is the discrimination target is indicated and a second reading device which can read a signal indicating the medicine information of the discrimination target” (para 0049, 0059).
(Re claim 4) “wherein the image in which the medicine which is the discrimination target is indicated is an image of an engraved mark or a print of the medicine” (figure 8, para 0068).

(Re claim 5) “wherein the locking mechanism further has a trigger for allowing a lock to be released, and wherein the trigger can further return the locking mechanism to a locked state after releasing the locking mechanism” (para 0072, 0073).
(Re claim 6) “wherein the trigger allows the cassette to be removed from the medicine loading device and the trigger is returned from a releasing state of the lock to an original state” (para 0075, 0084).
(Re claim 7) “the trigger includes a receiving part far receiving an instruction for allowing the trigger to return from a releasing state of the lock to an original state from an outside after the cassette has completed a loading operation” (para 0075,0084).
(Re claim 9) “wherein the medicine loading device further has a storage part which can store predetermined medicine information in advance and further store the information on the medicine detected by if the medicine discriminating means” (figure 8, para 0067-0070). “wherein the storage part stores an image of the medicine, a numerical value of a rank indicating a degree of possibility of correctness and an engraved mark or a print code of the medicine” (figure 8, para 0067-0070).
(Re claim 11) “wherein the medicine loading device further has a display” (320 figure 8). “wherein the display displays a result of comparing information on the medicine detected by the medicine discriminating means with information on the medicine stored in a storage part” (para 0067-0070, 0079-0081). 
(Re claim 12) ”wherein the medicine loading device further has an alert part for alerting an operator when the type of the medicine detected by the medicine discriminating means and the type of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of Paydar US 2012/0203377.
Koike discloses the system as rejected above and the use of timers to control actions (para 0098).
Koike does not disclose wherein the trigger further has a timer part, and wherein the trigger is returned from a releasing state of the lock to an original state when a predetermined time elapses after the locking mechanism has been released by the timer part.
Paydar teaches wherein the trigger further has a timer part, and wherein the trigger is returned from a releasing state of the lock to an original state when a predetermined time elapses after the locking mechanism has been released by the timer part (para 0084).
It would have been obvious to one skilled in the art to modify the system of Koike to include wherein the trigger further has a timer part, and wherein the trigger is returned from a releasing state of the lock to an original state when a predetermined time elapses after the locking mechanism has been released by the timer part because it would automatically return the cassette to a secure state.

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of Bartfeld et al. US 2007/0265880.
Koike discloses the system as rejected above.
Koike does not disclose wherein the medicine loading device further has a control part which creates template image data based on the stored information on the medicine and performs pattern matching for calculating a score serving as an index of a degree of matching between an image data of the engraved mark and/or a print of the medicine and the template image data to discriminate the medicine.
Bartfeld teaches wherein the medicine loading device further has a control part which creates template image data based on the stored information on the medicine and performs pattern matching for calculating a score serving as an index of a degree of matching between an image data of the engraved mark and/or a print of the medicine and the template image data to discriminate the medicine (para 0102).
It would have been obvious to one skilled in the art to modify the system of Koike to include wherein the medicine loading device further has a control part which creates template image data based on the stored information on the medicine and performs pattern matching for calculating a score serving as an index of a degree of matching between an image data of the engraved mark and/or a print of the medicine and the template image data to discriminate the medicine because the score helps to further verify that the medicine is correct.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655